Citation Nr: 0823722	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including loss of motion and arthritis.  

2.  Entitlement to service connection for scars of the right 
knee.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served as a member of the Army National Guard and 
had confirmed periods of active duty for training (ADT) and 
inactive duty for training (IDT) from April 1983 to August 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a right knee disorder, including loss of 
motion and arthritis, and scars of the right knee.  

The Board notes that the veteran requested to have a personal 
hearing before a Veterans Law Judge at the RO in his formal 
appeal to the Board.  He was scheduled for a travel board 
hearing to be held at the RO on June 25, 2008.  The record 
reflects that he failed to report for the scheduled hearing.  
The Board finds that there is no Board hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a current right knee disability, 
including loss of motion and arthritis, is not of record.

3.  Competent evidence of right knee scars is not of record.




CONCLUSIONS OF LAW

1.  A right knee disorder, including loss of motion and 
arthritis, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).

2.  Scars of the right knee were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The veteran asserts that service connection is warranted for 
his right knee scars and right knee disorder, which includes 
loss of motion and arthritis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Regarding the veteran's service in the Army National Guard, a 
veteran is a person who served in the active military, naval, 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Under 38 U.S.C.A. § 101(24) defines the term "active 
military, naval, or air service" as including active duty 
and any period of active duty for training (ADT) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IDT).  

Service connection is available for any period of ADT or IDT 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The Court has re-
affirmed that service connection is available for injuries, 
and not diseases, sustained on inactive duty for training.  
See Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ADT, or 
injuries incurred in IDT.  However, the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  See 38 U.S.C.A. 
§§ 1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for right knee scars and a right 
knee disorder, including loss of motion and arthritis.  While 
the veteran is competent to allege that he had right knee 
problems in service, the service treatment records do not 
substantiate that allegation.  Service treatment records 
contain no complaints, treatment, or diagnosis of a right 
knee disability or right knee scars.  

Furthermore, there is no competent evidence of a current 
disability related to a right knee injury or the existence of 
any right knee scars.  The veteran was advised to submit 
medical evidence of a current disability, but he has not done 
so.  The veteran has not brought forth competent evidence 
from a medical professional of a "disability" stemming from 
in-service right knee scars or a right knee injury, and as 
such, service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Thus, in the absence of proof of a present 
disability for the two claimed disorders, there are no valid 
claims presented.  

In the alternative, even if the Board assumes, without 
conceding, that the veteran has a right knee disorder along 
with scars, the requirements for service connection still are 
not met.  The veteran has not brought forth competent 
evidence that his right knee disorder and scars were incurred 
during his active service.  There is no competent and 
credible opinion in the claims file that has attributed the 
veteran's claimed conditions to service.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has right knee scars and a right knee 
disorder, which includes loss of motion and arthritis.  
However, although the veteran is competent to describe 
symptoms observable to a lay person, he is without the 
appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claims 
for service connection for a right knee disorder, including 
loss of motion and arthritis, and scars of the right knee, 
and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2003 letter sent to the veteran.  In 
the October 2003 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

Regarding Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including notice that 
a disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  
In the present appeal, a July 2006 letter to the veteran 
included the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
Supplemental Statement of the Case (SSOC) was issued in 
February 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records.  The Board notes that the veteran was 
requested to submit medical evidence of his current 
disabilities; however, as of this date, the veteran has not 
submitted nor indicated the existence of any additional 
treatment records.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims on appeal, the Board 
finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of current disabilities relating to his claims, 
although he was advised to submit or identify such evidence 
by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disabilities relating to his right knee.  See also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a right knee disorder, 
including loss of motion and arthritis, is denied.  

Entitlement to service connection for scars of the right knee 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


